Title: To Benjamin Franklin from Antoine La Sablière de La Condamine, 8 March 1784
From: La Condamine, Antoine La Sablière de
To: Franklin, Benjamin



au château de calet à st. roman de beauvoir, parst. marcellin, en dauphiné Le 8. mars 1784
Monsieur

J’avois envoyé la petite rapsodie cy-jointe à l’auteur du journal général de france pour l’insérer dans une de ses feuilles pèriodiques, ce qu’il n’a pas jugé à propos de faire, je ne sçais pour qu’elle raison, ce refus me détermine à prendre la Liberté de vous l’addresser: ce n’est pas, monsieur, que j’attache la moindre prétention, ni la moindre importance à cette production éphèmere, et encore moins que je la regarde comm’un présent qui soit digne de vous être offert; non, monsieur, je suis bien éloigné de le penser.— Quel est donc, me direz vous votre objet?— Vous m’avez peut-être dèja deviné, monsieur, et vous avez pressenti sans doute que cet envoi, ridicule en apparence, n’étoit qu’un prétexte dont je me servois pour avoir l’occasion de pouvoir vous exprimer directement, et non sous le voile de l’anonyme les sentimens de respect, d’admiration et de

vénération dont je suis pènètré, monsieur, pour vôtre personne, vos talens et vos vertus.
J’entends beaucoup parler, monsieur, dans ma retraite (c’est-a dire aux journaux et aux gazettes) et parler diversement de comus, de mesmer &c, le premier paroît avoir l’approbation de la faculté de médecine et opère sans mystère sous ses yeux, ou, ce qui revient au même, sous ceux de ses députés, tandis que le second, quoique médecin, paroit avoir la faculté et tous les médecins de la capitale contre lui.— Je ne suis ni absolument incrédule, ni enthousiaste, … mais, je doute et je dis comme montaigne—que sçais-je?
Vous m’obligeriez infiniment, monsieur, si vous vouliez m’éclairer, et prendre la peine de me dire vôtre avis sur ces objets importans—si j’étois assûré que ces agens si puissans, quoiqu’invisibles, (du moins quant au magnétisme animal) fussent aussi merveilleux et aussi efficaces que le disent leurs auteurs et leurs prôneurs, et qu’ils pûssent me fournir un moyen de plus de guérir ou de soulager dans leurs meaux les pauvres habitants de la campagne au service desquels je me suis dévoué depuis au moins quinze ans; je vous avouë, monsieur, que je serois tenté de faire encore une fois le voyage de paris, (que je n’ai pas revû depuis plus de 36 ans) pour être témoin oculaire de ces merveilles, et tâcher, s’il étoit possible, de me faire initier dans ces sombres mystères, ou du moins, De dérober, nouveau prométhée, une ètincelle de ce feu sacré, mais plus encore, monsieur, pour jouir du bonheur de vous voir et de vous présenter en personne l’hommage des sentimens respectueux avec lesquels je suis Monsieur Vôtre très humble et très obéissant serviteur

LA SABLIERE DE LA CONDAMINE

